DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, identified by applicant as including claims 1-9, in the reply filed on February 10, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. “Reconfigurable exciton-plasmon interconversion for nanophotonic circuits” Nature Communications, DOI: 10.1038/ncomms13663, November 28, 2016.
Regarding claim 1 Lee discloses a wavelength multiplexing device (abstract e.g. figure 3d & paragraph spanning pages 4-5) comprising: a first material layer (see annotated figure 1 below) made of a first semiconductor material (e.g. MoS2); a second material layer (see annotated figure 1 below) made of a second semiconductor material (e.g. WSe2), wherein the first material layer is spaced from the second material layer (see annotated figure 1 below); an elongate metal nano-structure (e.g. silver nanowire Ag-NW) having first and second opposing longitudinal ends (see annotated figure 1 below), wherein the elongate metal nano-structure extends across and on the first and second material layers (see annotated figure 1 below); a light source configured to irradiate light onto a first region of the metal nano-structure (implicit given arrow labeled o), wherein the first region overlaps the first material layer (see annotated figure 1 below), wherein when the light is irradiated on the first region of the metal nano-structure (see annotated figure 1 below), surface plasmon polaritons are generated on the first region of the metal nano-structure (e.g. SPP1), and first excitons are induced in the first material layer (inherent given similar structures and functions), wherein the surface plasmon polaritons and the first excitons are coupled with each other to form first coupled surface plasmon polaritons  (inherent given similar structures and functions), wherein the first coupled surface plasmon polaritons propagate along and on a surface of the metal nano-structure (inherent given similar structures and functions), wherein when the first coupled surface plasmon polaritons reach the second material layer, second excitons are induced in the second material layer (inherent given similar structures and functions), wherein the second excitons and the first coupled surface plasmon polaritons are coupled with each other to form second coupled surface plasmon polaritons (e.g. SSP2), wherein the second 
[AltContent: textbox (1st material layer)][AltContent: textbox (2nd material layer)]
    PNG
    media_image1.png
    385
    511
    media_image1.png
    Greyscale

Figure 1.  Annotated version of figure 3d.


Regarding claim 2 Lee disclose the device of claim 1, as set forth above.  Lee further discloses wherein each of the first excitons has a first wavelength (e.g. 1), wherein each of the second excitons has a second wavelength (e.g. ) different from the first wavelength (paragraph spanning pages 4-5 “1≈660 nm … ≈760 nm” & figure 3d “1<”).
Regarding claim 3 Lee disclose the device of claim 2, as set forth above.  Lee further discloses wherein the second coupled surface plasmon polaritons are decoupled at one of the first and second longitudinal ends of the metal nano-structure into first light with the first wavelength and second light with the second wavelength (caption of figure 3 “multiplexed wavelengths are further de-multiplexed by far field scattering at the NW end”).
Regarding claim 4 Lee disclose the device of claim 1, as set forth above.  Lee further discloses it is further comprising a semiconductor substrate (e.g. figure 3d Si) having an insulating film formed thereon (e.g. figure 3d SiO2), wherein the first and second material layers are disposed on the insulating film (see figure 3d).
Regarding claim 5 Lee disclose the device of claim 4, as set forth above.  Lee further discloses wherein a voltage is applied to the substrate (e.g. VG).

Regarding claim 7 Lee disclose the device of claim 5, as set forth above.  Lee further discloses wherein an amount of the induced first and/or second excitons is adjusted by the voltage applied to the substrate (inherent given similar structures and functions).
Regarding claim 8 Lee disclose the device of claim 1, as set forth above.  Lee further discloses wherein each of the first and second material layer is in a form of a thin film having an atomic layer thickness (paragraph spanning pages 4-5 “Monolayer MoS2 and WSe2”).
Regarding claim 9 Lee disclose the device of claim 1, as set forth above.  Lee further discloses wherein each of the first and second semiconductor material includes at least one selected from a group consisting of a transition metal dichalcogenide- based compound, a chalcogenide-based semiconductor compound, a phosphorus-containing chalcogenide-based semiconductor compound, and a phosphorus-containing semiconductor compound (e.g. MoS2 and WSe2).

Examiner’s Comments
It is noted that the prior art above, i.e. Lee, might qualify as an exception under 35USC 102(b).  Alternatively, Lee could be overcome by perfecting the foreign priority (i.e. submitting a certified human translation), however, applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rivera et al. “Observation of long-lived interlayer excitons in monolayer MoSe2–WSe2 heterostructures” Nature Communications, DOI: 10.1038/ncomms7242, 2015; in regards to a device with some similarities, including two monolayers of transition metal dichalcogenides but at least failing to have the layers not in contact with each other and an elongated metal nanostructure (i.e. a nanowire) extending across the layers.
Bao et al. 2018/0172908; in regards to a device with some similarities, including a monolayer of transition metal dichalcogenides in contact with a nanowire, but at least failing to have two layers not in contact with each other and an elongated metal nanostructure (i.e. a nanowire) extending across both layers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/George G. King/Primary Examiner, Art Unit 2872                                                     February 16, 2022